MEMORANDUM **
Steve Mullen appeals pro se the district court’s denial of his motion to vacate his conviction pursuant to Rule 60 of the Federal Rules of Civil Procedure. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Rule 60 is an improper vehicle to challenge a criminal conviction. See Fed. R.Civ.P. 1. Moreover, Mullen fails to show extraordinary circumstances sufficient to excuse the untimely filing of his motion, regardless of how it is construed. See Hamilton v. Newland, 374 F.3d 822, 825 (9th Cir.2004) (Rule 60(b)(6) is available only where extraordinary circumstances prevented a party from taking timely action to correct an erroneous judgment); see 28 U.S.C. § 2255 (a 1-year period of limitation shall be applied to a § 2255 motion).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as,provided by Ninth Circuit Rule 36-3.